

Exhibit 10.51
 
CITIGROUP INC.
2010 KEY EMPLOYEE PROFIT SHARING PLAN
AWARD AGREEMENT
 
Section 1. Award Agreement. Citigroup Inc. (the “Company”) hereby grants to
[NAME] (the “Participant”) the award (the “Award”) summarized below, pursuant to
the terms of the Citigroup Inc. 2010 Key Employee Profit Sharing Plan (the
“Plan”). The terms, conditions and restrictions of the Award are contained in
this Award Agreement (this “Agreement”) and the Plan. For the Award to be
effective, the Participant must sign below and return this Agreement
acknowledging that the Participant has received and read this Agreement and the
Plan. Except as otherwise defined in this Agreement, all capitalized terms have
meanings set forth in the Plan.
 
Section 2. Applicable Percentage. [APPLICABLE PERCENTAGE].
 
Section 3. Forfeiture or Clawback of Payments. The Participant acknowledges that
amounts payable to the Participant under the Plan and the Award are subject to
forfeiture or clawback under the circumstances specified in Article V of the
Plan.
 
Section 4. Acceptance and Agreement by Participant. The Participant hereby
accepts the Award and agrees to be bound by the terms, conditions and
restrictions of the Award as set forth in the Plan, this Agreement and the
Committee’s policies, as in effect from time to time, relating to the
administration of the Plan. The Participant understands that the Award and any
other incentive awards that may be granted are entirely discretionary and that
the Participant has no right to receive the Award or any future incentive
awards.
 
Section 5. Entire Agreement. The Plan and this Agreement constitute the entire
understanding between the Company and the Participant regarding the Award and
supersede all previous written, oral or implied understandings between the
parties about the subject matter hereof, including any written or electronic
agreement, election form or other communication to, from or between the
Participant and the Company or any Affiliated Employer.
 
Section 6. Disclosure Regarding Use of Personal Information and Participant’s
Consent.
 
     (a) Definition and Use of “Personal Information”. In connection with the
grant of this Award, and any other award under any other incentive award
program, and the implementation and administration of any such program,
including, without limitation, the Participant’s actual participation, or
consideration by the Company for potential future participation, in any program
at any time, it is or may become necessary for the Company to collect, transfer,
use and hold certain personal information regarding the Participant in and/or
outside of Participant’s home country.
 

--------------------------------------------------------------------------------

 

The “personal information” that the Company may collect, process, store and
transfer for the purposes outlined above may include the Participant’s name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and equity
and incentive award information and history, business unit, employing entity and
the Participant’s beneficiaries and contact information. The Participant may
obtain more details regarding the access and use of his or her personal
information, and may correct or update such information, by contacting his or
her human resources representative or local equity and incentive award
coordinator.
 
Use, transfer, storage and processing of personal information, electronically or
otherwise, may be in connection with the Company’s internal administration of
its incentive award programs, or in connection with tax or other governmental
and regulatory compliance activities directly or indirectly related to an equity
or incentive award program. For such purposes only, personal information may be
used by third parties retained by the Company to assist with the administration
and compliance activities of its equity and incentive award programs, and may be
transferred by the company that employs (or any company that has employed) the
Participant from the Participant’s home country to other Citigroup entities and
third parties located in the United States and in other countries. Specifically,
those parties that may have access to the Participant’s information for the
purposes described herein include, but are not limited to, (i) human resources
personnel responsible for administering the equity and incentive award programs,
including local and regional equity and incentive award coordinators, and global
coordinators located in the United States; (ii) the Participant’s U.S. broker
and equity account administrator and trade facilitator; (iii) the Participant’s
U.S., regional and local employing entity and business unit management,
including the Participant’s supervisor and his or her superiors; (iv) the
Committee or its designee, which is responsible for administering the Plan; (v)
the Company’s technology systems support team (but only to the extent necessary
to maintain the proper operation of electronic information systems that support
the equity and incentive award programs); and (vi) internal and external legal,
tax and accounting advisors (but only to the extent necessary for them to advise
the Company on compliance and other issues affecting the equity and incentive
award programs in their respective fields of expertise). At all times, Company
personnel and third parties will be obligated to maintain the confidentiality of
Participant’s personal information except to the extent the Company is required
to provide such information to governmental agencies or other parties. Such
action will always be undertaken only in accordance with applicable law.
 
2
 

--------------------------------------------------------------------------------

 

     (b) Participant’s Consent. BY ACCEPTING THIS AWARD, THE PARTICIPANT
EXPLICITLY CONSENTS (I) TO THE USE OF THE PARTICIPANT’S PERSONAL INFORMATION FOR
THE PURPOSE OF BEING CONSIDERED FOR PARTICIPATION IN FUTURE EQUITY, INCENTIVE OR
OTHER AWARD PROGRAMS (TO THE EXTENT HE OR SHE IS ELIGIBLE UNDER APPLICABLE
PROGRAM GUIDELINES, AND WITHOUT ANY GUARANTEE THAT ANY AWARD WILL BE MADE); AND
(II) TO THE USE, TRANSFER, PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE,
OF HIS OR HER PERSONAL INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS
SUCH USE MAY OCCUR IN THE FUTURE, IN CONNECTION WITH THIS OR ANY OTHER EQUITY,
INCENTIVE OR OTHER AWARD, AS DESCRIBED ABOVE.
 

CITIGROUP INC.
 
PARTICIPANT
           
By: 
 
                      Paul McKinnon     Name:  [NAME]   Head of Human Resources
    GEID: [GEID]   October 25, 2010          


--------------------------------------------------------------------------------